DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…second epitaxial layer having the first type doping polarity over the first side of the first epitaxial layer; an interconnect structure over the second epitaxial layer; a color filter layer at the second side of the epitaxial layer; and a plurality of metal plugs passing through the first epitaxial layer; and a plurality of third epitaxial layers having a second type doping polarity in the first epitaxial layer and encompassing the metal plugs respectively with uniform thickness, wherein the second type doping polarity is different from the first type doping polarity…” in combination with the remaining limitations. Claims 2-8 are dependent upon claim 1 and are therefore allowable.



Regarding claim 15, the prior art fails to anticipate or render obvious the claimed invention including “…depositing a second epitaxial layer over the first epitaxial layer; etching away a portion of the second epitaxial layer to expose a portion of the first side of the first epitaxial layer; forming a plurality of isolation trenches in the first epitaxial layer; forming a doped layer along sidewalls and bottoms of the plurality of isolation trenches; filling the plurality of isolation trenches by depositing a dielectric material in and over the isolation trenches; removing at least a portion of the dielectric material in the isolation trenches; filling the plurality of isolation trenches by depositing metal to form a plurality of metal plugs; forming an interconnect structure over the second 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer

The terminal disclaimer filed submitted January 8, 2012 has been reviewed and is accepted.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899